Citation Nr: 1515274	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-31 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), depression, anxiety, and obsessive compulsive disorder (OCD).

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), depression, anxiety, and obsessive compulsive disorder (OCD).

3.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disability.

4.  Entitlement to service connection for a skin disability, to include as due to environmental hazard in the Gulf War.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a lipoma.

6.  Entitlement to service connection for lipoma, tumors, or lymphoma, to include as due to exposure to environmental hazard in the Gulf War.

7.  Entitlement to service connection for hair loss, to include as due to exposure to environmental hazard in the Gulf War.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993 and is a recipient of the Combat Action Ribbon.  The service separation form shows that he served in the Southwest Asia Theater of Operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that determined that new and material evidence had not been submitted to reopen claims for service connection for a psychiatric disability, skin rash disability, and lipoma disability, and an October 2010 rating decision that denied service connection for hair loss, a lipoma disability, and reaction to the drug Pyridostigmine Bromide, by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the Veteran's claim for service connection for a psychiatric disability on appeal, initially claimed as entitlement to service connection for PTSD as reflected on the title page.

During the pendency of the appeal, an October 2012 rating decision granted service connection for gastroesophageal reflux disease (GERD) effective April 24, 2009.  Therefore, the Veteran has been granted full benefits sought on appeal for GERD and the issue of service connection for that disability is no longer before the Board.

On February 2015, the Veteran testified by videoconference before the Undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a psychiatric disability, skin disability, lipoma/lymphoma/tumor disability, and hair loss disability are addressed REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A January 2004 rating decision denied service connection for anxiety, anger, and depression.  A November 2005 rating decision denied service connection for PTSD; and, as the Veteran did not appeal those decisions, they are final.

2.  The evidence received subsequent to the most recent final denial of service connection for psychiatric disabilities is new and material because it raises a reasonable possibility of substantiating the claim.

3.  A January 2004 rating decision denied service connection for a skin rash disability to include as due to environmental hazard in the Gulf War and the Veteran did not appeal that decision, therefore the decision is final.

4.  The evidence received subsequent to the most recent final denial of service connection for skin rash disability is new and material because it raises a reasonable possibility of substantiating the claim.

5.  A July 1999 rating decision denied service connection for a lipoma disability to include as due to environmental hazard in the Gulf War and the Veteran did not appeal that decision, therefore the decision is final.

8.  The evidence received subsequent to the most recent final denial of service connection for a lipoma disability is new and material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2004 and November 2005 rating decisions denying service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Since the January 2004 and November 2005 rating decisions, new and material evidence has been received to reopen a claim for service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The January 2004 rating decision denying service connection for a skin rash disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  Since the January 2004 rating decision, new and material evidence has been received to reopen a claim for service connection for a skin rash disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The July 1999 rating decision denying service connection for a lipoma disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

6.  Since the July 1999 rating decision, new and material evidence has been received to reopen a claim for service connection for a lipoma disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Rating decisions dated in July 1999, January 2004, and November 2005 denied service connection for a psychiatric disability, a skin disability, and a lipoma disability.  The evidence of record at that time of those rating decisions included the Veteran's service medical records, VA examination reports, private treatment records, and VA medical records.  The RO essentially determined that the evidence did not show that the Veteran's psychiatric disability, a skin disability, and lipoma disability were incurred in service or were due to environmental hazard in the Gulf War.
 
The Veteran was notified of these denials but, no appeals were received from the Veteran and he did not submit additional evidence relating to any of these disabilities within one year following those denials.  Therefore, the July 1999, January 2004, and November 2005 decisions are final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to record since the final rating decisions includes a July 2011 VA examination report concerning the claimed psychiatric and skin disabilities.  The evidence added to the claims file is new as it was not before the adjudicators at the time of the previous rating decisions.  That evidence is also material, when presumed credible for the purposes of determining whether it is material, because it relates to unproven elements of the claims previous denials. 

Accordingly, the Board finds that the low threshold for reopening the claimed has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.  

ORDER

As new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disability, the claim is reopened and the appeal is granted to that extent only.

As new and material evidence has been received sufficient to reopen a claim for service connection for a skin rash disability, the claim is reopened and the appeal is granted to that extent only.

As new and material evidence has been received sufficient to reopen a claim for service connection for a lipoma disability, the claim is reopened and the appeal is granted to that extent only.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.

A September 2010 statement submitted by the Veteran asserts that his immediate family members submitted statements in support of his claim, noting overall changes in the Veteran's physical and mental status.  He noted that he did not see those statements within his claim file, but had extra copies if needed.  After a review of the Veteran's claims file, the Board has been unable to locate those statements.  

The Board finds that the Veteran has identified outstanding evidence that he has asserted was filed with the RO.  Therefore, the Board has determined that the Veteran should resubmit these statements along with any other evidence supporting his claims on appeal

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a letter requesting that he resubmit the statements from family members identified in the September 21, 2010, correspondence, that he asserts were previously submitted.

2.  Request that the Veteran identify and provide releases for, or submit, any outstanding treatment records concerning the claims on appeal.

3.  Obtain all outstanding VA medical records.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


